This case, laying aside the facts and circumstances which are unnecessary for a correct decision of it, may be briefly stated as follows: The County Court of Yancey, at its Spring Session in 1836, passed an order, "That Charles Baker and Charles Hall oversee the road from the top of the Iron Mountain, at the Low Gap, as the Engineers surveyed and marked it out, to where it intersects the old road, at the foot of said mountain, and that all hands belonging to Cane Creek Company, work under Charles Baker, six good faithful days." Shortly thereafter, but at what term it does not appear, this order was rescinded, and afterwards, at the February Term, 1839, it was ordered by the said Court, that the order rescinding the order of 1836, be itself rescinded, and the order of 1839 be revived. But in reciting the order of (169) 1836, the order of 1839 somewhat misrepresents it, by describing the road therein mentioned, as a road "from the foot of the Iron Mountain, at the ford of Spring Creek, to the Tennessee line," according to which misrepresentation, the road would extend eastwardly beyond its *Page 121 
intersection with the old road, seventy-five yards upon the old road. The plaintiff, an overseer of the road as appointed by these orders, summoned the defendant, one of the Cane Creek Company, to work thereon, and, upon this requisition not being complied with, warranted him for the penalty incurred by such disobedience. The cause was carried up by successive appeals to the Superior Court, and there, upon the trial, it appeared that before the order of 1836 was passed, certain Engineers in the service of the Government of the United States, had surveyed and marked out a line as the route of the road contemplated to be made by the Federal Government, from the top of the Iron Mountain at the low Gap, to its intersection at the foot of the mountain, with the old road; that this line passed wholly through wild and unappropriated lands belonging to this State, but that no such road at the institution of this action existed in fact, or had been ordered to be laid out by the County Court. Upon these matters so appearing and being so agreed by the parties, his Honor held that the defendant was not liable to the penalty demanded.
In this opinion we concur. It is clear, we think, notwithstanding the mistaken representation of the original order, that the order of the Court of February, 1839, revived and reenacted the original order, such as it in truth was. Neither, therefore, the appointment of overseers to superintend, nor the injunction upon the hands to perform the labor therein directed, applied to any part of the old road.
The orders of 1836 and 1839 are predicated upon the assumption that the road therein described as surveyed and marked out by the engineers, was a public road, and it would be doing violence to the language of these orders, to hold that thereby a new public road was laid out by the Court. It is unnecessary, therefore, to decide whether, when a new road is directed to be made wholly through lands       (170) belonging to the State, the Court can lay out the road without the intervention of a jury, as required by the act of 1784, ch. 227, sec. 2 (Rev. Stat., ch. 104, sec. 4), or whether, if a new road be laid out, without the intervention of a jury, where a jury ought to have been ordered, such road, notwithstanding the irregularity in the proceeding, is not to be regarded as a public road, until the order of the Court be reversed or rescinded. Our laws are explicit in requiring that no new road shall be laid out but by a judgment of the Court upon a petition filed, and authorize an appeal from every such judgment, by any person dissatisfied therewith. 1813, ch. 862. (Revised Stat., ch. 227, secs. 3 and 4.) These requisitions would be substantially annulled, if the mere appointment of an overseer or assignment of hands to a supposed road, were to be held per se
a judicial determination, that a public road be laid out where none before existed. *Page 122 
Nor can we doubt, whatever credit may be claimed for an order of this character, as prima facie evidence of the existence of the road therein described, that it is competent for the inhabitants so assigned, when sued for the penalty incurred in refusing to work on the road, and also for the overseer, when indicted for not having the road put in order, to show that they have committed no violation of law, for that there is no such road to be made or repaired, to be worked on or superintended. We must not extend penal enactments beyond their obvious meaning. Overseers are indicted for neglect of the public roads put under their charge; and the citizens of a district liable in penalties for refusing to work on the public roads to which they have been assigned. But neither the one nor the other can have failed in the performance of duty in regard to a public road, if it appear that such road has no existence either in law or in fact.
PER CURIAM.                                                Affirmed.
Cited: Welch v. Piercy, 29 N.C. 368, 369; S. v. Johnson, 33 N.C. 649,661.
(171)